Citation Nr: 1032308	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of a bilateral leg 
and lower extremity disorder as caused by VA medical treatment in 
December 2002. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability to the digestive 
system as caused by VA medical treatment in December 2002.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of a kidney disorder 
as caused by VA medical treatment in December 2002.

4.  Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance or by reason of being 
housebound.  

5.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.

6.  Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
August 1956.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2007, June 2008, and April 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board will go ahead and decide the claim of special monthly 
compensation by reason of the need for regular aid and attendance 
or by reason of being housebound.  But the Board is remanding the 
section 1151, automobile and adaptive equipment, and specially 
adapted housing claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  




FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities: schizophrenia, rated as 100 percent disabling; and 
duodenal ulcer disease with anterior gastrojejunostomy, rated as 
10 percent disabling.  The combined service-connected disability 
rating is 100 percent when considering the combined ratings 
table.  

2.  The evidence of record reveals that the Veteran requires 
regular assistance with certain activities of daily living, 
including bathing, dressing, and handling of his financial 
affairs due to his service-connected disabilities, especially his 
schizophrenia.  In essence, he requires the daily aid and 
assistance of his spouse or another person.  

3.  Since the aid and attendance benefit is paid at a higher rate 
than the housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required on that issue.


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly 
compensation benefits by reason of being in need of aid and 
attendance of another person.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.350(b), 3.352(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As to the special monthly compensation issue, review of the 
claims folder shows compliance with the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
since the Board is granting the special monthly compensation 
claim, there is no need to discuss in detail whether there has 
been compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most harmless 
error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations with Analysis - Special Monthly 
Compensation 

Presently, the Veteran is seeking special monthly compensation 
benefits based on being housebound as set forth under 38 U.S.C.A. 
§ 1114(s) or based on the need for regular aid and attendance at 
the higher rate as set forth under 38 U.S.C.A. § 1114(l).  

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 
C.F.R. § 3.350(b) is payable as the result of service-connected 
disability if the Veteran has an anatomical loss or loss of use 
of both feet, or of one hand and one foot; has blindness in both 
eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid and 
attendance of another person. 

The following will be accorded consideration in determining the 
need for regular aid and attendance:  Inability of a claimant to 
dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his or her daily 
environment.  38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain in 
bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least one of 
the factors set forth in VA regulation is met, but not all).  The 
particular personal functions that the Veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition is such as would require him 
or her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.352(a).  

The performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

The Board initially will address the issue of whether the Veteran 
is entitled to the higher benefit of special monthly compensation 
based on aid and attendance.  

Review of the claims folder reveals that the Veteran currently 
has the following service-connected disabilities:  schizophrenia, 
rated as 100 percent disabling; and duodenal ulcer disease with 
anterior gastrojejunostomy, rated as 10 percent disabling.  The 
combined service-connected disability rating is 100 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  

The Veteran is 82 years old.  He contends that his service-
connected disabilities prevent him from engaging in many 
activities of daily living without regular aid and attendance of 
another.  He currently lives with his spouse.  He has been in 
receipt of a total 100 percent rating for his service-connected 
schizophrenia since March 1968.  He also has many other 
significant nonservice-connected conditions to include prostate 
cancer residuals, chronic obstructive pulmonary disease (COPD), 
coronary artery disease, hypertension, peripheral vascular 
disease, Type II diabetes mellitus, cataracts, and obesity, among 
others.  See VA treatment records dated from 2007 to 2009.  

With regard to aid and attendance, the May 2008 VA psychiatric 
examiner opined that after a careful review of the evidence of 
record and interview of the Veteran, his service-connected 
psychiatric disability has deteriorated to the point that he 
needs assistance.  The Veteran is in therapy, and on anti-
depressants.  He has not worked since the 1960s because of his 
psychiatric difficulties.  He needs help with activities of daily 
living, chores, and bathing.  He is not able to take care of his 
personal hygiene by himself.  The examiner indicated the Veteran 
is not capable of managing his financial affairs, and that since 
1965 his wife takes care of this.  He has total occupational and 
social impairment due to his service-connected psychiatric 
disorder according to the examiner.  VA treatment records also 
document his recurring service-connected stomach problems that 
further impair his quality of life.  Thus, this evidence reflects 
the necessity of the regular aid and attendance of another family 
member, due to his service-connected disabilities, in particular 
his psychiatric disability.  38 C.F.R. § 3.352(a).  It does not 
appear the Veteran would be able to take care of himself without 
the regular assistance of another.  

The Board concedes the Veteran is diagnosed with numerous 
nonservice-connected disorders to include prostate cancer 
residuals, COPD, coronary artery disease, hypertension, 
peripheral vascular disease, Type II diabetes mellitus, 
cataracts, and obesity, among others.  See VA treatment records 
dated from 2007 to 2009.  Admittedly, these disorders have a 
significant impact on the Veteran's health, and also necessitate 
the regular aid and attendance of his spouse.  In fact, a May 
2008 VA aid and attendance examiner implied that the Veteran's 
need for aid and attendance was more due to his nonservice-
connected disorders.  The Veteran can only walk with Canadian 
crutches, and has numerous physical impairments.  In addition, 
according to an October 2009 statement from the Veteran, he was 
provided an electric scooter by VA due to his numerous 
nonservice-connected problems.  

Regardless, overall, VA and private treatment records corroborate 
that the severity of the Veteran's service-connected disorders, 
standing alone, would necessitate the regular aid and attendance 
of another for certain activities of daily living.  See Turco, 9 
Vet. App. 224 (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that at 
least one of the factors set forth in VA regulation is met, but 
not all).  Consequently, it is apparent from the medical evidence 
that the basic requirements for special monthly compensation on 
the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, 
resolving any doubt in the Veteran's favor, the Board finds the 
evidence supports special monthly compensation for regular aid 
and attendance.  38 U.S.C.A. § 5107(b).  

The Board now turns to the issue of whether the Veteran is 
entitled to the lesser benefit of special monthly compensation by 
reason of being housebound.  

Special monthly compensation benefits by reason of being 
housebound are payable if the Veteran has a single permanent 
disability rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

For purposes of housebound benefits, the U. S. Court of Appeals 
for Veterans Claims (Court) recently held that being 
"substantially confined" to the home means an inability to leave 
to earn an income.  Absent a regulation by the Secretary defining 
the term "substantially confined," the Court held that the term 
may conceivably be more broadly construed.  It found that 
Congress intended to provide additional compensation for Veterans 
who were unable to overcome their particular disabilities and 
leave the house in order to earn an income, as opposed to an 
inability to leave the house at all.  Hartness v. Nicholson, 20 
Vet. App. 216, 220-22 (2006); cf. Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006) (substantially confined means the inability 
to leave the house except in instances of seeking medical 
treatment).

With regard to housebound status, the threshold statutory 
requirement is that the Veteran must have a single permanent 
disability rated at 100 percent.  In this regard, the Veteran 
currently meets this requirement by way of his service-connected 
schizophrenia.  Still, he does not have additional service-
connected disability or disabilities independently ratable at 60 
percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
However, with regard to being "permanently housebound," it is 
also clear from the record that the Veteran has been unemployed 
for many years due to his service-connected disabilities, and is 
"substantially confined" to his home in terms of not being able 
to leave for the purpose of earning a living, thus meeting the 
standard under Hartness, 20 Vet. App. at 222.  In this respect, 
the Veteran has not worked due to his service-connected 
schizophrenia since 1965.  While no examination has indicated 
that the Veteran is bedridden or confined to his house it is 
apparent that his ability to leave the house to earn income is 
precluded by his service-connected disabilities.  After 
considering the Veteran's age, disabilities and ability to leave 
his house, the Board finds that entitlement to housebound 
benefits by reason of his service-connected disabilities would 
normally be warranted in the present case.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  

Notwithstanding the above, in view of the Board's grant of 
special monthly compensation based on the need for regular aid 
and attendance herein, the issue of entitlement to special 
monthly compensation on account of being housebound is moot.  In 
this regard, a Veteran may either receive special monthly 
compensation based on the need for regular aid and attendance or 
by reason of being housebound, but may not receive both 
simultaneously.  That is, regular aid and attendance is the 
greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 
U.S.C.A. §1114(s).  Therefore, the question concerning whether 
the Veteran is housebound for special monthly compensation 
purposes is a moot point.  


ORDER

Special monthly compensation by reason of being in need of aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.   


REMAND

The Veteran contends that he has developed additional 
disabilities - to both of his legs / lower extremities, to his 
digestive system, and to his kidneys as the result of VA 
treatment in December 2002.  Specifically, he asserts that he was 
prescribed 50mg of prednisone, one tablet every six hours, on 
December 4, 2002, in preparation for a computed tomography (CT) 
scan.  On December 5, 2002, he was hospitalized by VA for chest 
pains for 15 days.  He continued on the prednisone, and was again 
hospitalized from February 8, 2003 to February 25, 2003 at 
Hospital De La Concepcion for diarrhea, kidney problems, and 
lower leg extremity weakness and edema.  He believes VA committed 
"malpractice" by prescribing an inappropriate medication.  He 
asserts that he already was awarded $25,000 by VA's Office of 
Regional Counsel per the Federal Court Claim Act due to the 
improper prescription of prednisone.  He says his legs, in 
particular, are permanently damaged such that he has already been 
provided a wheelchair and electronic scooter from VA.  See May 
2003 spouse statement; February 2006, July 2007, December 2008, 
October 2009 Veteran's statements; June 2007 claim; July 2007 VA 
letter; and January 2008 Federal Tort Judgment Voucher.  

However, before addressing the merits of the section 1151, 
automobile, and housing adaptive equipment claims, the Board 
finds that additional development of the evidence is required.

First, it appears the Veteran has filed a claim under the Federal 
Tort Claims Act (FTCA), apparently based on the same events that 
led to his § 1151 claim against VA.  See January 2008 Federal 
Tort Judgment Voucher.  Certain medical records or other evidence 
may have been generated in connection with the FTCA claim, and 
such evidence must be obtained if possible.  Therefore, the RO 
(AMC) should contact VA's Office of Regional Counsel for any 
pleadings or judgments, etc., concerning the outcome of that 
related litigation.    

Second, both the automobile and specially adapted housing claims 
are inextricably intertwined with the section 1151 claim, as they 
turn on whether the Veteran is awarded section 1151 benefits for 
additional bilateral lower extremity disability.  See 38 U.S.C.A. 
§§ 1151(c); 2101, 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.808, 3.809 (2009).  As such, the Board may not properly 
review these claims until the section 1151 claim is adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).

Third, after the RO (AMC) readjudicates the section 1151 claim, 
the Supplemental Statement of the Case (SSOC) should include a 
copy of the applicable statute - 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009), as well as the implementing regulation - 38 C.F.R. 
§ 3.361.  The prior August 2009 SOC incorrectly provided the 
earlier regulation that was only applicable to section 1151 
claims filed prior to October 1, 1997 - 38 C.F.R. § 3.358.  In 
the present case, however, the Veteran's section 1151 claim was 
filed in June 2007, so only the amended statute and regulation 
apply here.  

Accordingly, the section 1151, automobile and adaptive equipment, 
and specially adapted housing claims are REMANDED for the 
following action:

1.	Determine the disposition of the Veteran's 
alleged claim under the Federal Tort 
Claims Act, by contacting VA's Office of 
District / Regional / General Counsel or 
other appropriate channels.  Obtain copies 
of any pleadings, judgments, etc., along 
with any underlying medical records and/or 
opinions not protected by privilege, that 
were prepared in the context of denial, 
settlement, or litigation of the tort 
claim.  Once obtained, these records 
should be associated with the claims file.  
If no records are available, a response to 
that effect is required and should be 
documented in the file.

2.	Then readjudicate the § 1151, automobile 
and adaptive equipment, and specially 
adapted housing claims in light of the 
additional evidence secured.  If these 
claims are not granted to the appellant's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  This 
SSOC should include a copy of the 
applicable statute - 38 U.S.C.A. 
§ 1151 (effective after October 1, 
1997), as well as the implementing 
regulation - 38 C.F.R. § 3.361.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


